Case 8:20-cr-00033-TDC Document 83-1 Filed 03/30/20 Page 1 of 3




                 EXHIBIT A
                    Case 8:20-cr-00033-TDC Document 83-1 Filed 03/30/20 Page 2 of 3




                         b
             F




                                                         c
             .{




                                                                                      =
                                                                                      o
                                                                                      ul
                                                                                      x
'f
     q
r




                                    t
         r




                  I

                                            #I
                        j
     &




                   i




                            t




                                                             E* -il
                                t




                                                              F=
                                    a
     s




                  -F-
?F




                                        d
     r



                                h




                                                 L

                                                     i
         t




                                    n




                                                                      t,
                                                                                           E
                                                                                           o
                                                                                           xUI
                                                                                                 i
                                                                                        68691090@ 0V9N3d
Case 8:20-cr-00033-TDC Document 83-1 Filed 03/30/20 Page 3 of 3




                                                                                   I
                                                                  a            rrl
                                                                                   rd
                                                                              } l'.t
                                                                           f,Ef*{
                                                                      "'*''lFr*
                                                                           E
                                                                           ru
                                                                           ffi
                                                                      f]rlxa
                                                                      ,H
                                                                           ,ff-{
                                                                      m3
                                                                      EEfi
